[Cite as Disciplinary Counsel v. Taubman, 136 Ohio St. 3d 312, 2013-Ohio-3704.]




                       DISCIPLINARY COUNSEL v. TAUBMAN.
         [Cite as Disciplinary Counsel v. Taubman, 136 Ohio St. 3d 312,
                                   2013-Ohio-3704.]
Attorneys—Misconduct—Negligently withdrawing settlement proceeds held in
        client    guardianship      account—Consent         to    discipline—Six-month
        suspension stayed on conditions.
   (No. 2012-1715—Submitted April 23, 2013—Decided September 3, 2013.)
    ON CERTIFIED REPORT by the Board of Commissioners on Grievances and
                    Discipline of the Supreme Court, No. 12-046.
                               ____________________
        Per Curiam.
        {¶ 1} Respondent, Bruce David Taubman of Cleveland, Ohio, Attorney
Registration No. 0001410, was admitted to the practice of law in Ohio in 1976. In
June 2012, relator, disciplinary counsel, charged Taubman with professional
misconduct for negligently withdrawing settlement proceeds held in a client
guardianship account for Taubman’s personal use.
        {¶ 2} A panel of the Board of Commissioners on Grievances and
Discipline considered the cause on the parties’ consent-to-discipline agreement.
See BCGD Proc.Reg. 11. In that agreement, Taubman stipulated to the facts as
alleged in relator’s complaint and agreed that his conduct violated Prof.Cond.R.
1.15(a) (requiring a lawyer to hold property of clients in an interest-bearing client
trust account, separate from the lawyer’s own property) and 8.4(h) (prohibiting a
lawyer from engaging in conduct that adversely reflects on the lawyer’s fitness to
practice law).
        {¶ 3} The parties also stipulated that no aggravating factors exist and that
the mitigating factors include the absence of a prior disciplinary record, a timely
                              SUPREME COURT OF OHIO




good-faith effort to rectify the consequences of the misconduct, full and free
disclosure to the board and a cooperative attitude toward the disciplinary
proceedings, and good character or reputation. See BCGD Proc.Reg. 10(B)(2)(a),
(c), (d), and (e). The parties further agreed that a stayed six-month suspension is
the appropriate sanction for Taubman’s misconduct.
        {¶ 4} The board recommended that we adopt the consent-to-discipline
agreement, but we remanded the matter because Taubman’s affidavit did not
conform to the requirements of BCGD Proc.Reg. 11(B). 134 Ohio St. 3d 1463,
2013-Ohio-502, 983 N.E.2d 364. Upon submission of Taubman’s supplemental
affidavit, the board found that the consent-to-discipline agreement met the
requirements of our remand order, and the board again recommends that we adopt
the parties’ agreement. The board refers to similar disciplinary cases in support of
its recommendation, including Disciplinary Counsel v. Vivyan, 125 Ohio St. 3d
12, 2010-Ohio-650, 925 N.E.2d 947 (imposing a six-month stayed suspension on
an attorney who withdrew for his personal use settlement proceeds held in trust
for a client).
        {¶ 5} We agree that Taubman violated Prof.Cond.R. 1.15(a) and 8.4(h)
and, as stated in the parties’ agreement and as indicated by the cited precedent,
that this conduct warrants a stayed six-month suspension. Therefore, we adopt
the parties’ consent-to-discipline agreement.
        {¶ 6} Accordingly, Taubman is hereby suspended from the practice of
law in Ohio for six months, with the entire suspension stayed on the condition that
he commit no further misconduct. If Taubman fails to comply with the condition
of the stay, the stay will be lifted, and his license will be suspended for the full six
months. Costs are taxed to Taubman.
                                                               Judgment accordingly.
        O’CONNOR, C.J., and PFEIFER, O’DONNELL, LANZINGER, KENNEDY,
FRENCH, and O’NEILL, JJ., concur.




                                           2
                              January Term, 2013




                            ____________________
       Jonathan E. Coughlan, Disciplinary Counsel, and Stacy Solochek
Beckman, Assistant Disciplinary Counsel, for relator.
       Richard S. Koblentz and Kevin R. Marchaza, for respondent.
                         ________________________




                                        3